Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 23, 2014

The Court of Appeals hereby passes the following order:

A15A0026. DICKEY v. THOMPSON, ET AL.

      The appeal in this case was docketed on August 19, 2014. Appellants’ brief
and enumeration of errors were due on September 8, 2014. As of the date of this
Order, appellant’s brief and enumeration of errors have not been filed, nor has
Appellant requested an extension of time to file his brief and enumeration of errors
or otherwise communicated with this Court. Accordingly, this appeal is hereby
dismissed as abandoned. See Court of Appeals Rule 23 (a); Reese v. State, 216 Ga.
App. 773 (456 SE2d 271) (1995).



                                      Court of Appeals of the State of Georgia
                                                                           12/23/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.